
	
		II
		112th CONGRESS
		2d Session
		S. 3400
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2012
			Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain Federal land in the San Juan
		  National Forest in the State of Colorado as wilderness, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hermosa Creek Watershed Protection
			 Act of 2012.
		2.FindingsCongress finds that—
			(1)the ecological
			 health and integrity of the Hermosa Creek Watershed and the economic health of
			 the surrounding communities that rely on the Watershed are connected;
			(2)the
			 Watershed—
				(A)is the only area
			 in the State that is not a unit of National Wilderness Preservation System to
			 achieve a designation of outstanding waters by the State;
				(B)provides a
			 crucial source of clean drinking water for the residents of the Animas River
			 Valley and the city of Durango, Colorado; and
				(C)provides high
			 quality agricultural water supplies from Hermosa Creek and the Animas
			 River;
				(3)the Watershed
			 helps ensure the economic prosperity of local communities in the area that
			 depend on the Watershed for water supplies, recreation, hunting, fishing,
			 hiking, biking, camping, skiing and related winter activities, off-road vehicle
			 travel for the conduct of scientific activities, scientific research, mineral
			 extraction, and sustainable natural resource development;
			(4)the world-class
			 Hermosa Creek trail network contains outstanding single track mountain bike
			 riding, backcountry hiking, equestrian riding, and motorcycle riding;
			(5)the Watershed
			 provides visitors the opportunity to enjoy the tremendous scenic, natural,
			 cultural, and recreational resources of the area;
			(6)ecologically
			 sustainable grazing has been conducted in a manner that has preserved the high
			 quality of the Watershed;
			(7)the native
			 Colorado River cutthroat trout fishery located in the Watershed—
				(A)is one of the
			 most important fisheries in the State;
				(B)is crucial for
			 the long-term survival of the cutthroat trout; and
				(C)provides an
			 opportunity for anglers to have a catch and release fishery for the cutthroat
			 trout;
				(8)the work of the
			 State Division of Wildlife to enhance the fishery referred to in paragraph (7)
			 has been a tremendous success and a great example of cooperative conservation
			 efforts to recover an imperiled species of fish;
			(9)the
			 Watershed—
				(A)provides some of
			 the best backcountry elk habitat in the State; and
				(B)supports
			 outstanding hunting opportunities;
				(10)the large areas
			 of undisturbed forest in the Watershed (including some of the best stands of
			 old growth ponderosa pine in the State) provide excellent wildlife habitat and
			 excellent opportunities for solitude and backcountry recreation; and
			(11)designation of
			 the Hermosa Creek Wilderness Area, Watershed Protection Area, and Special
			 Management Area would protect those areas in perpetuity for the benefit of the
			 people of the United States.
			3.DefinitionsIn this Act:
			(1)MapThe
			 term Map means the map entitled Hermosa Creek Proposed
			 Watershed Protection Area, 2012 and dated March 28, 2012.
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(3)Special
			 management areaThe term Special Management Area
			 means the Hermosa Creek Special Management Area designated by section
			 5(a).
			(4)StateThe
			 term State means the State of Colorado.
			(5)Watershed
			 protection areaThe term Watershed Protection Area
			 means the Hermosa Creek Watershed Protection Area designated by section
			 4(a).
			4.Designation of
			 Hermosa Creek Watershed Protection Area
			(a)DesignationCertain
			 Federal land in the San Juan National Forest comprising approximately 107,886
			 acres, as generally depicted on the Map, is designated as the Hermosa
			 Creek Watershed Protection Area.
			(b)PurposesThe
			 purposes of the Watershed Protection Area are—
				(1)to maintain the
			 cultural, economic, and ecological health of the Hermosa Creek Watershed and
			 the surrounding communities that rely on the Watershed;
				(2)to protect the
			 purity of water that comes from the Hermosa Creek Watershed and supplies
			 residents of the Animas River Valley and the city of Durango, Colorado, with
			 clean drinking water;
				(3)to protect the
			 purity of, and water supply from, the Hermosa Creek Watershed for agricultural
			 purposes, including irrigation and stockwater uses;
				(4)to enhance the
			 economic prosperity of local communities in the area who depend on the area for
			 water, recreation, and sustainable natural resource uses;
				(5)to protect and
			 provide visitors the opportunity to enjoy the recreational, geological,
			 cultural, natural, scientific, recreational, wildlife, riparian, historical,
			 educational, and scenic resources of the Watershed;
				(6)to provide world
			 class opportunities for skiing, biking, hiking, fishing, hunting, horseback
			 riding, snowmobiling, motorcycle riding, snowshoeing, and camping;
				(7)to provide for
			 economic and natural resource development (including sustainable grazing,
			 vegetation management, beneficial uses of water, and mineral extraction) in a
			 manner consistent with protecting the overall integrity of the
			 Watershed;
				(8)to protect the
			 native Colorado River cutthroat trout fishery located in the Watershed;
				(9)to designate the
			 Hermosa Creek Wilderness Area and the Special Management Area; and
				(10)to conserve,
			 protect, and manage for a healthy Hermosa Creek Watershed for the long-term
			 ecological integrity of the Watershed and the long-term economic health of
			 surrounding communities by allowing sustainable economic development and
			 traditional natural resource development in a matter consistent with the
			 purposes described in paragraphs (1) through (9).
				5.Designation of
			 Hermosa Creek Special Management Area
			(a)DesignationSubject
			 to valid existing rights, certain Federal land in the San Juan National Forest
			 comprising approximately 68,289 acres, as generally depicted on the Map, is
			 designated as the Hermosa Creek Special Management Area.
			(b)PurposeThe
			 purpose of the Special Management Area is to conserve and protect for the
			 benefit of present and future generations the watershed, geological, cultural,
			 natural, scientific, recreational, wildlife, riparian, historical, educational,
			 and scenic resources and values of the Special Management Area.
			(c)Administration
				(1)In
			 generalThe Secretary shall administer the Special Management
			 Area—
					(A)in a manner
			 that—
						(i)conserves,
			 protects, and enhances the resources and values of the Special Management Area
			 described in subsection (b); and
						(ii)protects a
			 viable population of Colorado River Cutthroat Trout; and
						(B)in accordance
			 with—
						(i)the
			 National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
						(ii)this Act;
			 and
						(iii)any other
			 applicable laws.
						(2)Uses
					(A)In
			 generalThe Secretary shall allow only such uses of the Special
			 Management Area that the Secretary determines would further the purposes
			 described in subsection (b).
					(B)Motorized
			 vehicles
						(i)In
			 generalExcept as provided in clause (ii) and as needed for
			 administrative purposes or to respond to an emergency, the use of motorized
			 vehicles in the Special Management Area shall be permitted only on roads and
			 trails designated for use by such vehicles by the Secretary.
						(ii)Over-snow
			 vehiclesThe Secretary may authorize the use of snowmobiles and
			 other over-snow vehicles within the Special Management Area—
							(I)during periods of
			 adequate snow cover during the winter season; and
							(II)subject to such
			 terms and conditions as the Secretary may require.
							(C)GrazingThe
			 Secretary shall permit grazing within the Special Management Area, where
			 established before the date of enactment of this Act—
						(i)subject to all
			 applicable laws (including regulations) and Executive orders; and
						(ii)consistent with
			 the purpose described in subsection (b).
						(D)Prohibited
			 activitiesWithin the area of the Special Management Area
			 identified on the Map as East Hermosa Area the following
			 activities shall be prohibited:
						(i)New
			 road construction or the renovation of existing nonsystem roads, except as
			 necessary to protect public health and safety.
						(ii)Projects
			 undertaken for the purpose of harvesting commercial timber (other than
			 activities relating to the harvest of merchantable products that are byproducts
			 of activities conducted for ecological restoration or to further the purposes
			 described in this Act).
						(d)Map and Legal
			 Description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a map and a legal description of the
			 Special Management Area.
				(2)Force of
			 lawThe map and legal description prepared under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct clerical and typographical errors in the map and
			 legal description.
				(3)Public
			 availabilityThe map and legal description prepared under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
				(e)Incorporation
			 of acquired land and interests in landAny land or interest in
			 land that is acquired by the United States within the boundary of the Special
			 Management Area shall—
				(1)become part of
			 the Special Management Area;
				(2)be withdrawn in
			 accordance with subsection (h); and
				(3)be managed in
			 accordance with—
					(A)this Act;
			 and
					(B)any other
			 applicable laws.
					(f)Fish and
			 wildlifeNothing in this Act affects the jurisdiction or
			 responsibility of the State with respect to fish and wildlife in the
			 State.
			(g)State and
			 Federal water managementNothing in this section affects the
			 potential development of a water storage reservoir at the site in the Special
			 Management Area that is identified in—
				(1)pages 17 through
			 20 of the Statewide Water Supply Initiative studies prepared by the Colorado
			 Water Conservation Board and issued by the State in November 2004; and
				(2)page 27 of the
			 Colorado Dam Site Inventory prepared by the Colorado Water Conservation Board
			 and dated August 1996.
				(h)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the Federal
			 land within the Special Management Area is withdrawn from—
				(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(i)Adjacent
			 management
				(1)In
			 generalCongress does not intend for the designation of the
			 Special Management Area by subsection (a) or the wilderness designated by
			 section 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note;
			 Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by
			 section 6(a)) to create a protective perimeter or buffer zone around the
			 Special Management Area or wilderness.
				(2)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within the wilderness designated by section 2(a)(22)
			 of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77;
			 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by section 6(a)) shall
			 not preclude the conduct of the activities or uses outside the boundary of the
			 wilderness.
				(j)Winter skiing
			 and related winter activitiesNothing in this Act alters or
			 limits—
				(1)a permit held by
			 a ski area;
				(2)the
			 implementation of the activities governed by a ski area permit; or
				(3)the authority of
			 the Secretary to modify or expand an existing ski area permit.
				(k)Vegetation
			 managementNothing in this section prevents the Secretary from
			 conducting vegetation management projects within the Special Management
			 Area—
				(1)subject
			 to—
					(A)such reasonable
			 regulations, policies, and practices as the Secretary determines appropriate;
			 and
					(B)all applicable
			 laws (including regulations); and
					(2)in a manner
			 consistent with—
					(A)the purposes
			 described in subsection (b); and
					(B)this
			 section.
					(l)Wildfire,
			 insect, and disease managementConsistent with this section, the
			 Secretary may take any measures that the Secretary determines to be necessary
			 to control fire, insects, and diseases in the Special Management Area,
			 including, as the Secretary determines to be appropriate, the coordination of
			 the measures with the State or a local agency.
			(m)Management
			 planNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall develop a management plan for the long-term protection
			 and management of the Special Management Area that takes into account public
			 input.
			6.Additions to the
			 National Wilderness Preservation System
			(a)Designation of
			 wildernessSection 2(a) of
			 the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77;
			 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) is amended by adding at the end
			 the following:
				
					(22)Certain land
				within the San Juan National Forest which comprise approximately 37,236 acres,
				as generally depicted on the map entitled Hermosa Creek Proposed
				Watershed Protection Area, 2012 and dated March 28, 2012, and which
				shall be known as the Hermosa Creek
				Wilderness.
					.
			(b)Effective
			 dateAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.)
			 to the effective date of that Act shall be considered to be a reference to the
			 date of enactment of this Act for purposes of administering the wilderness area
			 designated by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16
			 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat.
			 1055) (as added by subsection (a)).
			(c)Fire, insects,
			 and diseasesAs provided in section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)), within the wilderness areas designated by section
			 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public
			 Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by
			 subsection (a)), the Secretary may take any measure that the Secretary
			 determines to be necessary to control fire, insects, and diseases, subject to
			 such terms and conditions as the Secretary determines to be appropriate.
			7.Perins Peak and
			 Animas City Mountain Mineral Withdrawal
			(a)WithdrawalSubject
			 to valid existing rights, the land and mineral interests described in
			 subsection (b) are withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws relating to mineral leasing, geothermal leasing, or mineral
			 materials.
				(b)Description of
			 land and mineral interestsThe land and mineral interests
			 referred to in subsection (a) are—
				(1)the approximately
			 8,549 acres of Federal land depicted on the map entitled Perins Peak and
			 Animas City Mountain mineral withdrawal and dated May 3, 2012;
			 and
				(2)all Federal
			 mineral interests contained within the boundaries of the map described in
			 paragraph (1).
				
